DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall et al (7,301,608).
With respect to claim 1, Mendenhall et al disclose:
A distance measurement device [ taught by figure 2 ] comprising: a control section that executes control so that an operating voltage for operating a light-receiving section is applied to the light-receiving section at a second time point, the second time point being later than a first time point by a predetermined time, the first time point being a time point at which a light-emitting section operates [ this function is met by the operation of processor (40) setting a range gate to detector array (42) in accordance with the timing diagram shown by figure 5], wherein the predetermined time is set based on a predetermined distance [ setting a range gate reads on predetermined ], which is a shortest measurable distance or a distance between the light-emitting section and an optical window.
Mendenhall et al does not explicitly teach “…a shortest measurable distance or a distance between the light-emitting section and an optical window…”
 Figure 5 and column 8, lines 9-16 teach that the expected range Tk is set based on previous range determinations.
Figure 5 and column 8, lines 17-26 teach that a timing window is set about the expected return time.
As a result, a person of ordinary skill in the art of radar would have known that the device of Mendenhall et al had a minimum detection range based on the lower bound of the timing window not being at a time earlier than the pulse transmission time (ti), thus creating situation wherein the range window is set to a shortest measurable distance in situations wherein the target is at close range.
Claim 11 is rejected by the teachings of Mendenhall et al applied to claim 1.
Claim 4 would have been obvious in that times of 0.5 to 2 ns would have been inferred from the range values shown by figure 8 of Mendenhall et al.
Claims 5 and 6 would have been suggested to a skilled artisan designing a control circuit to operate in accordance with the teachings of column 6, lines 3-12 of Mendenhall et al.
Claims 7-9 are taught by figure 5 in that the third time point [ time of received pulse ] is after the non-reception time [ the time between when the pulse is transmitted and the gate is started ].
Claim 10 would have been obvious because a SPAD performs the same function as the Geiger-mode APD disclosed by Mendenhall et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is indefinite because “light receiving section” and “light emitting section” are previously recited by parent claim 1, thus rendering the “further comprising” unclear in that is recites further comprising previously recited structure.
Response to Arguments
   				Claim Interpretation
No argument with respect to the Examiner’s interpretation of the claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been presented.
As a result, the claimed elements remain interpreted as follows:
Control section -a central processing unit as disclosed in paragraph 0014.
Light emitting section - a pulse laser diode as disclosed in paragraph 0015.
Light receiving section - multipixel SPAD as disclosed in paragraph 0023. 
Calculation section - a microcomputer and FPGAas disclosed in paragraph 0018. 
Switching section - a dual contact switch as disclose by figure 1, element 27.
    Claim Rejections - 35 USC § 103
See the rejection of claims 1 and 4-11 under 35 USC § 103 set forth above.
Claim Rejections - 35 USC § 112
See the rejection of claim 9 under set forth above.
			               Cited Prior Art
David et al (2007/0058038) – figure 1 teaches that is was known to set a minimum range wherein a detection system is off in order to prevent returns from close in reflectors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645